EXHIBIT 10.63

 

REIMBURSEMENT AGREEMENT

 

Between

 

COMERICA BANK

 

and

 

PROVENA FOODS, INC.,

a California corporation

 

Dated as of December 1, 2003

 

Irrevocable Direct Pay Letter of Credit No. 588223-43

 

$6,378,750.00

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

ARTICLE 1.

     DEFINITIONS    2

ARTICLE 2.

     LETTER OF CREDIT: FEES: REIMBURSEMENT    8

SECTION 2.1

     Amount and Terms of the Letter of Credit    8

SECTION 2.2

     Letter of Credit Fee    8

SECTION 2.3

     Intentionally Omitted    8

SECTION 2.4

     Drawing Fee    8

SECTION 2.5

     Letter of Credit Transfer Fee    8

SECTION 2.6

     Reduction and Reinstatement of the Stated Amount    9

SECTION 2.7

     Reimbursement of Principal Drawings and Interest Drawings under the Letter
of Credit    9

SECTION 2.8

     Reimbursement of Purchase Drawings under the Letter of Credit    9

SECTION 2.9

     Extension of the Term of the Letter of Credit    10

ARTICLE 3.

     PROVISIONS RELATING TO THE LETTER OF CREDIT    10

SECTION 3.1

     Interest    10

SECTION 3.2

     Increased Costs    10

SECTION 3.3

     Net Payments    11

SECTION 3.4

     Security    11

SECTION 3.5

     Place and Manner of Payment; Computation of Interest    12

ARTICLE 4.

     CONDITIONS PRECEDENT TO ISSUANCE OF THE LETTER OF CREDIT    13

SECTION 4.1

     Documents to be Received    13

SECTION 4.2

     Other Conditions Precedent to Issuance of the Letter of Credit    15

ARTICLE 5.

     INDEMNIFICATION    15

ARTICLE 6.

     OBLIGATIONS ABSOLUTE    16

ARTICLE 7.

     REPRESENTATIONS AND WARRANTIES OF THE OBLIGOR    17

SECTION 7.1

     Organization; Powers    17

SECTION 7.2

     Corporate Authority of Obligor; Enforceability    17

SECTION 7.3

     Compliance with Laws and Contracts    17

SECTION 7.4

     Approvals    18

SECTION 7.5

     Financial Statements    18

SECTION 7.6

     Litigation    18

SECTION 7.7

     Employee Benefit Plans    19

 

-i-



--------------------------------------------------------------------------------

SECTION 7.8

     Defaults    19

SECTION 7.9

     Disclosure    19

SECTION 7.10

     Reports    19

SECTION 7.11

     Utilities    19

SECTION 7.12

     Condemnation    19

SECTION 7.13

     Roads    19

SECTION 7.14

     Brokers    20

SECTION 7.15

     Hazardous Materials    20

ARTICLE 8.

     AFFIRMATIVE COVENANTS OF THE OBLIGOR    20

SECTION 8.1

     Reduction in Outstanding Bonds    20

SECTION 8.2

     Reporting Requirements    21

SECTION 8.3

     Notices    22

SECTION 8.4

     Payment of Taxes and Other Obligations    22

SECTION 8.5

     Preservation of Existence, etc    22

SECTION 8.6

     Compliance with Laws, etc    22

SECTION 8.7

     Inspection Rights    23

SECTION 8.8

     Keeping of Records and Books of Account    23

SECTION 8.9

     Maintenance of Approvals, Filings and Registrations    23

SECTION 8.10

     Maintenance and Operation of the Project    23

SECTION 8.11

     Insurance Required    24

SECTION 8.12

     ERISA    25

SECTION 8.13

     Bond Proceeds; Additional Funds    25

SECTION 8.14

     Further Assurances    25

SECTION 8.15

     Financial Reports    25

SECTION 8.16

     Other Information    26

SECTION 8.17

     Financial Covenants    26

SECTION 8.18

     Place of Business    26

SECTION 8.19

     Hazardous Materials    26

ARTICLE 9.

     NEGATIVE COVENANTS OF THE OBLIGOR    27

SECTION 9.1

     Additional Indebtedness    27

SECTION 9.2

     Limitation on Encumbrances    27

SECTION 9.3

     Amendments    27

SECTION 9.4

     Offering Memorandum    28

SECTION 9.5

     Prohibited Uses    28

SECTION 9.6

     Prohibition on Sale of Assets, Change of Business Structure, Merger,
Consolidation, etc.    28

SECTION 9.7

     Guaranties    28

SECTION 9.8

     Loans, Advances    28

SECTION 9.9

     Unusual Transactions    28

SECTION 9.10

     Other Debt    28

SECTION 9.11

     Dividends    29

SECTION 9.12

     Capital Expenditures    29

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 10.

     FUND DISBURSEMENTS    29

SECTION 10.1

     Conditions to Disbursement    29

SECTION 10.2

     Intentionally Omitted    29

ARTICLE 11.

     DEFAULT AND REMEDIES    29

SECTION 11.1

     Events of Default    29

SECTION 11.2

     Remedies    31

ARTICLE 12.

     CONTINUING OBLIGATION    32

ARTICLE 13.

     LIMITED LIABILITY OF THE CREDIT BANK    32

ARTICLE 14.

     MISCELLANEOUS    33

SECTION 14.1

     Amendments, Nonwaiver and Remedies    33

SECTION 14.2

     Survival of Covenants, Representations and Warranties    33

SECTION 14.3

     Expenses    33

SECTION 14.4

     Waiver of Right of Set-off and Limitation on Credit Bank Collateral    34

SECTION 14.5

     Notices    35

SECTION 14.6

     Participation    36

SECTION 14.7

     Satisfaction Requirement    37

SECTION 14.8

     Uniform Customs and Practices    37

SECTION 14.9

     Governing Law    37

SECTION 14.10

     Counterparts    37

SECTION 14.11

     Severability    37

 

-iii-



--------------------------------------------------------------------------------

REIMBURSEMENT AGREEMENT

 

THIS REIMBURSEMENT AGREEMENT (the “Agreement”), is dated as of December 1, 2003,
by and between PROVENA FOODS, INC., a California corporation (the “Obligor”),
and COMERICA BANK (the “Credit Bank”).

 

WITNESSETH

 

WHEREAS, the Obligor proposes to (a) refinance the cost of acquisition and
construction of an approximately 87,850 square foot building in the Crossroads
Commercial Industrial Park located in Lathrop, California (collectively, the
“Project”), (b) refinance existing indebtedness to Credit Bank, and (c) finance
the costs of issuance of the Bonds (defined below);

 

WHEREAS, in order to refinance the cost of acquisition and construction of the
Project, to refinance the existing indebtedness to Credit Bank and to finance to
costs of issuance of the Bonds, the Obligor will issue Provena Foods Inc.
Variable/Fixed Rate Demand Bonds, Series 2003A (the “Bonds”), in the principal
amount of $6,300,000;

 

WHEREAS, in order to provide for the authentication and delivery of the Bonds,
to establish and declare the terms and conditions upon which the Bonds are to be
issued and secured, and to secure the payment of the principal thereof and of
the interest and premium, if any, thereon, the Obligor has entered into an
Indenture (the “Indenture”), dated as of December 1, 2003, between the Obligor
and U.S. Bank National Association, a national banking association organized and
existing under the laws of the United States of America, having a corporate
trust office in the City of San Francisco, California (the “Trustee”);

 

WHEREAS, pursuant to the Indenture, the Trustee will make certain disbursements
according to the terms more specifically set forth in the Indenture;

 

WHEREAS, the Obligor has requested that the Credit Bank issue in favor of the
Trustee, for the account of the Obligor, a direct-pay letter of credit (the
“Letter of Credit”) in an initial stated amount of $6,378,750.00, which Letter
of Credit is to be available to be drawn upon to provide funds for the payment
of principal and interest on the Bonds when due and payable;

 

WHEREAS, the Obligor will be responsible for the reimbursement of amounts drawn
under the Letter of Credit and for certain fees and amounts due with respect to
the Letter of Credit and this Agreement;

 

WHEREAS, the Credit Bank has agreed to issue the Letter of Credit on the terms
and subject to the conditions contained herein;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, any Bonds purchased by the Credit Bank by application of amounts drawn
under the Letter of Credit pursuant to a Principal Drawing or an Interest
Drawing (as defined herein) on the Letter of Credit shall be reflected on the
records of the Trustee as being held for the account of the Credit Bank until
the Credit Bank has been reimbursed for the amount so drawn and interest accrued
thereon in accordance with this Agreement, which reimbursement may be satisfied
by the payment of the principal and interest represented by the Bonds so held by
or for the account of the Credit Bank, as provided herein and in such Bonds, or
the payment to the Credit Bank pursuant to the terms of that certain Offering
and Remarketing Agreement dated as of December 1, 2003 (the “Remarketing
Agreement”), between the Obligor and RBC Dain Rauscher, Inc., a New York
corporation, as remarketing agent, following the remarketing of the Bonds.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1. DEFINITIONS. For purposes of this Agreement, capitalized terms used
herein which are not defined herein shall have the meanings set forth in the
Indenture. In addition, the following terms shall have the following meanings:

 

“Agreement” shall mean this Reimbursement Agreement, including any Exhibits
hereto, as the same may be supplemented, amended or amended and restated from
time to time.

 

“Base Rate” shall mean the per annum rate of interest publicly announced from
time to time by the Credit Bank as its “reference rate” or “prime rate.”

 

“Bonds” shall have the meaning set forth in the second WHEREAS clause hereof.

 

“Bond Documents” shall mean, at any time, each of the following as in effect or
as outstanding, as the case may be, at such time: (i) the Bonds; (ii) the
Indenture; (iii) the Remarketing Agreement; (iv) this Agreement; (v) the Deed of
Trust; (vi) the Security Agreement; and (ix) any other agreements, instruments,
certificates or other documents executed in connection with the foregoing (other
than the Environmental Indemnity).

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day on which the banking institutions in (a) New York, New York or (b) San
Francisco, California or (c) the cities in which the Trustee or the Tender Agent
(as defined in the Indenture) have their respective principal offices are
authorized or

 

-2-



--------------------------------------------------------------------------------

required by law to close, or (iii) a day on which the New York Stock Exchange is
closed.

 

“Cash Flow Coverage Ratio” shall mean the ratio, determined as of any applicable
date of determination by annualizing amounts determined from the most recently
received monthly financial statements, (a) the numerator of which is net income
plus depreciation plus amortization, and (b) the denominator of which is the
current portion of long term debt for the same period of determination.

 

“Chino Deed of Trust” shall mean that certain Deed of Trust, Security Agreement
and Fixture Filing (with Assignment of Leases) (Chino), dated as of December 1,
2003, made by the Obligor for the benefit of the Credit Bank, securing the
obligations of the Obligor hereunder, and recorded concurrently with the
execution of this Agreement in the Official Records of San Bernardino County,
California, as the same may be supplemented, amended or amended and restated
from time to time.

 

“Chino Property” shall mean the real property described in “Exhibit A” attached
to the Chino Deed of Trust.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations, rulings and proclamations promulgated or issued thereunder.

 

“Credit Bank” shall mean Comerica Bank, and its successors and assigns, as
issuer of the Letter of Credit or any substitute Letter of Credit.

 

“Credit Provider Rate” shall mean one and one-half percent (1.50%) in excess of
the Base Rate during any period that interest accrues at such rate pursuant to
the terms of this Agreement, each change in such Base Rate to become effective
on the date such change is announced by the Credit Bank, such rate to be
calculated on the basis of actual number of days elapsed and a 360-day year. In
each case, the Credit Provider Rate shall change when and as the Base Rate
changes.

 

“Current Liabilities” shall mean, as of any applicable date of determination,
(i) all liabilities of Obligor and any Person whose financial results are
consolidated with those of Obligor that should be classified as current in
accordance with GAAP, including without limitation any portion of the principal
of the Bonds classified as current, plus (ii) to the extent not otherwise
included, all liabilities of Obligor and any such other Person to any of its
affiliates (including without limitation officers, directors, shareholders,
subsidiaries and commonly held companies), whether or not classified as current
in accordance with GAAP, unless the same shall be the long term portion of
Subordinated Debt.

 

“Date of Issuance” has the meaning set forth in Section 2.1 hereof.

 

-3-



--------------------------------------------------------------------------------

“Debt” shall mean, as of any applicable date of determination, all items of
indebtedness, obligation of liability of a Person, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities in accordance with GAAP,
excepting such liabilities as shall be Subordinated Debt.

 

“Deed of Trust” shall mean, collectively, the Chino Deed of Trust and the
Lathrop Deed of Trust.

 

“Disbursement Fund” shall mean the fund by that name established pursuant to
Section 6.05 of the Indenture.

 

“Drawing” shall mean a drawing under the Letter of Credit in accordance with its
terms, and shall include a “Purchase Drawing,” a “Principal Drawing” and an
“Interest Drawing” under the Letter of Credit.

 

“Drawing Fee” shall mean the fee described in Section 2.4 hereof.

 

“Effective Tangible Net Worth” shall mean Tangible Net Worth as of any
applicable date of determination, increased by the long term portion of
Subordinated Debt, if any, of Obligor and or any Persons whose financial results
are consolidated with those of Obligor and decreased by the value of the
following, determined in accordance with GAAP: subscription lists, organization
expenses, trade accounts receivable converted to notes and money due to Obligor
or any Person whose financial results are consolidated with those of Obligor
from affiliates (including without limitation officers, directors, subsidiaries
and commonly held companies).

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity of
even date herewith made by the Obligor and relating to the Property, as the same
may be supplemented, amended or amended and restated from time to time.

 

“Environmental Law” shall mean any federal, state, local or other law,
ordinance, statute, directive, rule, order or regulation an object of which is
to regulate or improve health, safety or the environment.

 

“ERISA” shall mean the Employment Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall have the meaning set forth in Article 11 hereof.

 

“Expiration Date” shall mean the “Expiration Date” as that term is defined in
the Letter of Credit.

 

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States of America from time to time, consistently applied.

 

-4-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean any flammable explosives, radioactive
materials, asbestos, petroleum, petroleum by-products, organic compounds known
as polychlorinated biphenyls, chemicals known to cause cancer or reproductive
toxicity, pollutants, contaminants, hazardous wastes, toxic substances or
related materials, including, without limitation, any substances defined as or
included in the definition of “hazardous substances,” “hazardous materials,” or
“toxic substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.; or the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq.; or any
applicable law relating to radioactive and/or nuclear materials or substances or
any applicable California law; or any other Environmental Law; and in the
regulations adopted, published and/or promulgated pursuant to said laws.

 

“Indenture” shall have the meaning set forth in the third WHEREAS clause hereof,
as the same may be supplemented or amended from time to time.

 

“Interest Drawing” shall mean a Drawing under a Letter of Credit to pay interest
on the applicable Bonds (other than applicable Bonds registered in the name of
the Obligor) when due and payable by the Issuer pursuant to the applicable
Indenture.

 

“Lathrop Deed of Trust” shall mean that certain Deed of Trust, Security
Agreement and Fixture Filing (with Assignment of Leases) (Lathrop), dated as of
December 1, 2003, made by the Obligor for the benefit of the Credit Bank,
securing the obligations of the Obligor hereunder, and recorded concurrently
with the execution of this Agreement in the Official Records of San Joaquin
County, California, as the same may be supplemented, amended or amended and
restated from time to time.

 

“Lathrop Property” shall mean the real property described in “Exhibit A”
attached to the Lathrop Deed of Trust.

 

“Letter of Credit” shall mean the Letter of Credit issued by the Credit Bank
pursuant to this Agreement to support the Bonds, as more particularly described
in the fifth WHEREAS clause hereof, and any amended Letter of Credit or any
substitute therefor issued to support the Bonds.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.2.

 

“Obligor” shall mean Provena Foods, Inc., a California corporation.

 

“Offering Memorandum” shall mean the Offering Memorandum relating to the
delivery and sale of the Bonds, including without limitation any supplement to
such Offering Memorandum.

 

“PBGC” shall mean Pension Benefit Guaranty Corporation.

 

-5-



--------------------------------------------------------------------------------

“Person” shall mean an individual, association, unincorporated organization,
corporation, limited liability company, partnership, joint venture, trust,
government or any governmental agency or political subdivision or any other
entity or organization.

 

“Plan” shall mean an employee pension benefit plan that is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (i) maintained by the Obligor for employees of the Obligor or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Obligor is then making or accruing an obligation to make contributions or
has within the preceding five years made contributions.

 

“Principal Drawing” shall mean a Drawing under a Letter of Credit to pay
principal of the Bonds (other than Bonds registered in name of the Obligor)
required to be made by the Obligor upon the maturity thereof, upon acceleration
or upon the optional or mandatory redemption thereof, all pursuant to the Bonds
and the Indenture.

 

“Project” shall have the meaning set forth in the first WHEREAS clause hereof.

 

“Property” shall mean, collectively, (i) the Chino Property, and (ii) the
Lathrop Property.

 

“Purchase Drawing” shall mean a Drawing under the Letter of Credit to pay the
purchase price of the Bonds following a failure to remarket any of the Bonds as
set forth in Section 6.04 of the Indenture.

 

“Quick Ratio” shall mean, as of any applicable date of determination, that
aggregate amount of all unrestricted cash, certificates of deposit, marketable
securities and non-affiliate accounts receivable divided by Current Liabilities.

 

“Reimbursement Deposit Account” shall have the meaning set forth in Section 8.1
hereof.

 

“Remarketing Agent” shall mean RBC Dain Rauscher, Inc., a New York corporation,
as Remarketing Agent under the Remarketing Agreement, or any successor to it as
remarketing agent.

 

“Remarketing Agreement” shall mean the Offering and Remarketing Agreement dated
as of December 1, 2003, between the Obligor and the Remarketing Agent, and any
successor remarketing agreement entered into by the Obligor and a successor
remarketing agent in accordance with the provisions of the Indenture.

 

-6-



--------------------------------------------------------------------------------

“Restrictions” shall have the meaning set forth in Section 7.4 hereof.

 

“Security Agreement” shall mean, that certain Security Agreement dated as of
December 1, 2003, executed by the Obligor in favor of the Credit Bank, as the
same may be supplemented, amended or amended and restated from time to time.

 

“Special Counsel” shall mean Sheppard, Mullin, Richter & Hampton LLP.

 

“Stated Amount” shall mean the amount set forth in the Letter of Credit as the
“Stated Amount”, as such amount is reduced and reinstated from time to time in
accordance with the Letter of Credit.

 

“Subordinated Debt” shall mean indebtedness of Obligor to third parties which
has been subordinated to all Indebtedness owing by Obligor to the Credit Bank
pursuant to a subordination agreement in form and content satisfactory to the
Credit Bank.

 

“Tangible Net Worth” shall mean, as of any applicable date of determination, the
excess of: (i) the net book value of all assets of Obligor and any Persons whose
financial results are consolidated with those of Obligor (other than patents,
patent rights, trademarks, trade names, franchises, copyrights, licenses,
goodwill and similar intangible assets) after all appropriate deductions in
accordance with GAAP (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization), over (ii) Total
Liabilities of Obligor and any Persons whose financial results are consolidated
with those of Obligor.

 

“Transfer Certificate” shall have the meaning assigned to that term in the
Letter of Credit.

 

“Transfer Fee” shall mean the fee described in Section 2.5 hereof.

 

“Trustee” shall mean U.S. Bank National Association, a national banking
association organized and existing under the laws of the United States of
America, having a corporate trust office in the City of San Francisco,
California, in its capacity as trustee under the Indenture, and any other bank
or trust company at any time substituted in its place pursuant to and in
accordance with the Indenture.

 

“Uniform Customs and Practice” means the Uniform Customs and Practice for
Documentary Credits approved by the International Chamber of Commerce and in
effect and adhered to by the Credit Bank as of the date of issuance of the
Letter of Credit.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 2. LETTER OF CREDIT: FEES: REIMBURSEMENT.

 

SECTION 2.1 Amount and Terms of the Letter of Credit. The Credit Bank agrees,
upon at least 24 hours’ prior notice from the Obligor to the Credit Bank and on
the terms and subject to the conditions hereinafter set forth, including,
without limitation, the conditions set forth in Article 4 hereof, to issue the
Letter of Credit on the date of delivery specified herein (the “Date of
Issuance”), provided such date of delivery is not later than December 31, 2003,
effective upon such delivery date and expiring on the Expiration Date. The
Letter of Credit will be issued in an initial Stated Amount of $6,378,750.00
representing the aggregate principal amount represented by the Bonds as of the
Date of Issuance, plus interest on such principal amount for a period of 45 days
at a rate of ten percent (10%) per annum based on a 360-day year. The Letter of
Credit shall be issued to the Trustee for the account of the Obligor, and shall
be substantially in the form of Exhibit A hereto, with such changes to the form
set forth in Exhibit A as the Obligor and the Credit Bank shall agree in writing
are necessary or advisable.

 

SECTION 2.2 Letter of Credit Fee. The Obligor shall pay to the Credit Bank an
annual, nonrefundable letter of credit fee (the “Letter of Credit Fee”) for the
Letter of Credit, computed on the basis of a 360-day year for the actual number
of days elapsed, due under the terms of this Agreement. The Letter of Credit Fee
for the period from the Date of Issuance through March 31, 2004, is payable in
advance on the Date of Issuance, and the Letter of Credit Fee is thereafter
payable quarterly in advance one (1) Business Day prior to the first day of each
April, July, October and January, commencing with the first Business Day prior
to April 1, 2004. The Letter of Credit Fee shall be one and one-half percent
(1.50%) per annum of the Stated Amount.

 

SECTION 2.3 Intentionally Omitted.

 

SECTION 2.4 Drawing Fee. The Obligor shall pay to the Credit Bank for each
drawing on the Letter of Credit on the date thereof a nonrefundable drawing fee
(the “Drawing Fee”) in an amount equal to the usual and customary fee charged by
the Credit Bank to its customers for a draw under a letter of credit.

 

SECTION 2.5 Letter of Credit Transfer Fee. Any transfer of the Letter of Credit
by the Trustee or issuance of a substitute Letter of Credit shall be made by,
and be only effective upon, (a) in the case of such a transfer, the Trustee
providing the Credit Bank with a Transfer Certificate in accordance with the
Letter of Credit and (b) in the case of such a transfer or such an issuance,
payment to the Credit Bank by the Obligor of a transfer fee (the “Transfer Fee”)
of $1,500 for each transfer or issuance and of the costs payable to the Credit
Bank in respect of each such transfer or issuance. No Transfer Fee shall be due
in the event of a transfer or substitution due to: (a) non-renewal of the Letter
of Credit; (b) a downgrading of the Letter of Credit; or (c) an increase in
costs associated with the Letter of Credit.

 

-8-



--------------------------------------------------------------------------------

SECTION 2.6 Reduction and Reinstatement of the Stated Amount. The Stated Amount
shall be automatically reduced and reinstated as specified in the Letter of
Credit; provided that the Letter of Credit shall be reinstated to the extent the
Credit Bank is paid the full sale price with respect to Bonds (or portions
thereof) purchased on its behalf which have been resold pursuant to the terms of
the Remarketing Agreement.

 

SECTION 2.7 Reimbursement of Principal Drawings and Interest Drawings under the
Letter of Credit.

 

(a) If a Principal Drawing or Interest Drawing under the Letter of Credit is
repaid at or prior to 1:00 p.m. (Pacific time) on the same day on which it is
made, no interest shall be payable on such Drawing. The Obligor hereby agrees to
pay to the Credit Bank the amount of each Principal Drawing and each Interest
Drawing under the Letter of Credit after such Drawing has been paid by the
Credit Bank, but no later than 1:00 p.m. (Pacific time) on the first Business
Day following the date of payment by the Credit Bank.

 

(b) The Credit Bank shall maintain in accordance with sound banking practices an
account or accounts evidencing the indebtedness of the Obligor resulting from
each Principal Drawing and each Interest Drawing under the Letter of Credit and
the interest accruing thereon, and in any legal action or proceeding in respect
of this Agreement, the entries made in such account or accounts shall, in the
absence of manifest error, be conclusive evidence of the existence and amounts
of the obligations of the Obligor therein recorded.

 

SECTION 2.8 Reimbursement of Purchase Drawings under the Letter of Credit.

 

(a) The Obligor’s obligation to reimburse the Credit Bank for any unreimbursed
amounts drawn under the Letter of Credit in respect of any Purchase Drawing
thereunder shall be secured in part by the purchased Bonds. The obligation of
the Obligor under this Agreement and under the Indenture in respect of such
Bonds purchased with the proceeds of a Purchase Drawing under the Letter of
Credit shall be satisfied by the payment of such Bonds in accordance with their
terms and the terms of the Indenture and the subsequent payment to the Credit
Bank of all such payments, or the reimbursement of the Credit Bank pursuant to
the terms of the Remarketing Agreement following the remarketing of the Bonds.

 

(b) In the event that any Bonds are registered in the name of the Obligor or the
Credit Bank, on the date on which the Letter of Credit expires for any reason,
the principal amount of such Bonds and the interest accrued thereon shall
thereupon be paid by the Obligor immediately to the Credit Bank; provided that
nothing herein contained shall affect any right that the Credit Bank may have

 

-9-



--------------------------------------------------------------------------------

hereunder or under the Indenture or the Bonds upon the occurrence of an Event of
Default hereunder or thereunder.

 

SECTION 2.9 Extension of the Term of the Letter of Credit. The term of the
Letter of Credit may be extended for up to three (3) periods of five (5) years
each at the request of the Obligor and at the option of the Credit Bank.
Consideration for extension of the term of the Letter of Credit shall be given
during the twelve (12) month period prior the end of each five (5) year period,
and in connection with such extension the Credit Bank may review such matters
and, at the Obligor’s sole cost and expense, obtain such appraisals and
environmental studies of the Project as it deems necessary in its sole and
absolute discretion.

 

ARTICLE 3. PROVISIONS RELATING TO THE LETTER OF CREDIT.

 

SECTION 3.1 Interest. The Obligor hereby agrees to pay interest at the Credit
Provider Rate on any and all amounts required to be paid by the Obligor under
this Agreement from and after the due date thereof until paid in full, whether
before or after the expiration of the Letter of Credit or this Agreement, at the
stated Expiration Date of the Letter of Credit or otherwise, such interest to be
payable on demand. Notwithstanding anything herein to the contrary, to the
extent permitted by law, if at any time the Credit Provider Rate exceeds any
statutory or constitutional interest rate limitation or restriction and the
Credit Bank shall not receive payment at the Credit Provider Rate, any
subsequent reduction in the Credit Provider Rate shall not reduce the rate of
interest utilized for the calculation of amounts payable to the Credit Bank
hereunder until the total amount due if the Credit Provider Rate had at all
times been utilized has been paid to the Credit Bank.

 

SECTION 3.2 Increased Costs. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or governmental authority
charged with the administration thereof shall either (i) impose, modify or deem
applicable any reserve, special deposit, capitalization or similar requirement
against letters of credit issued by the Credit Bank or (ii) impose on the Credit
Bank any other condition relating, directly or indirectly, to this Agreement or
the Letter of Credit or the holding or owning of any Bonds by the Credit Bank or
the purchasing thereof, and the result of any event referred to in clause (i) or
(ii) above shall be to increase the cost to the Credit Bank of issuing or
maintaining the Letter of Credit, or of purchasing any Bonds, then, upon demand
by the Credit Bank, the Obligor shall, upon not less than ten (10) days’ prior
notice from the Credit Bank (which notice shall specify in reasonable detail the
circumstances giving rise to the increase and the method of calculating the
increase), pay to the Credit Bank, from time to time as specified by the Credit
Bank, such additional amounts as shall be demanded by the Credit Bank as
sufficient to compensate the Credit Bank for such increased cost, together with
interest at the Credit Provider Rate on amounts required to be paid under

 

-10-



--------------------------------------------------------------------------------

this Section 3.2 from the due date of such payment following not less than ten
(10) days’ prior notice until payment in full thereof.

 

SECTION 3.3 Net Payments. All payments under this Agreement shall be made
without set-off or counterclaim and in such amounts as may be necessary in order
that all such payments (after deduction or withholding for or on account of a
proportionate share, attributable to the transactions contemplated by this
Agreement, of any future taxes, levies, imposts, duties or other charges of
whatsoever nature imposed by any government, any political subdivision or any
taxing authority other than any tax on or measured by the overall net income of
the Credit Bank pursuant to the income tax laws of the United States or the
jurisdiction where the Credit Bank’s principal office is located (collectively,
the “Taxes”)) shall not be less than the amounts otherwise specified to be paid
under this Agreement. A certificate as to any additional amounts payable to the
Credit Bank under this Section 3.3 submitted to the Obligor by the Credit Bank
shall show in reasonable detail the amount payable and the calculations used to
determine in good faith such amount and shall be conclusive absent manifest
error. Any amounts payable by the Obligor under this Section 3.3 with respect to
past payments shall be due within ten (10) days following receipt by the Obligor
of such certificate from the Credit Bank; any such amounts payable with respect
to future payments shall be due concurrently with such future payments. With
respect to each deduction or withholding for or on account of any Taxes, the
Obligor shall promptly furnish to the Credit Bank such certificates, receipts
and other documents as may be required (in the reasonable judgment of the Credit
Bank) to establish any tax credit to which the Credit Bank may be entitled.
Without in any way affecting any of its rights under this Section 3.3, the
Credit Bank agrees that, upon its becoming aware that any of the present or
future payments due to it under this Agreement would be subject to deduction for
Taxes, it will notify the Obligor in writing and the Credit Bank further agrees
that it will use reasonable efforts not disadvantageous to it (in its sole
determination) in order to avoid or minimize, as the case may be, the payment by
the Obligor of any additional amounts for Taxes pursuant to this Section 3.3.

 

SECTION 3.4 Security.

 

(a) The Obligor, in order to secure its obligations to make payments to the
Credit Bank pursuant to the terms of this Agreement and to perform all of its
other covenants and agreements under this Agreement, has pledged, assigned and
granted to the Credit Bank (and hereby pledges, assigns and grants to the Credit
Bank to secure such obligations) a lien on and security interest in the trust
estate created by the Indenture, subordinate only to the lien granted under the
Indenture to the owners of the Bonds and to the Trustee for its reasonable
compensation, expenses, charges, counsel fees and other disbursements incurred
in the performance of its powers and duties under the Indenture.

 

-11-



--------------------------------------------------------------------------------

(b) As additional security for the Obligor’s performance of its obligations to
the Credit Bank under this Agreement (but excluding any obligations under the
Environmental Indemnity), the Obligor agrees to grant to the Credit Bank first
priority deeds of trust (collectively, the “Deed of Trust”), encumbering the
Property and all improvements now existing or hereafter constructed thereon.

 

(c) As additional security for the Obligor’s performance of its obligations to
the Credit Bank under this Agreement, the Obligor agrees to grant to the Credit
Bank a first priority security interest in all of the following property owned
by the Obligor (the “Collateral”): all accounts, chattel paper, deposit
accounts, documents, equipment, general intangibles, goods (including fixtures),
instruments (including promissory notes), inventory, investment property
(including securities and securities entitlements), letter of credit rights,
money, and all of the Obligor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records,
including without limitation any of the foregoing located in or on, related to,
or to be used in connection with, the Property and any of the property and
facilities comprising the Project; and any proceeds of the foregoing, all
pursuant to a Security Agreement in form and substance satisfactory to the
Credit Bank. The Obligor shall execute and deliver to the Credit Bank all such
documents and instruments, including without limitation the Security Agreement
referred to in the preceding sentence, and do all such other acts and things, as
may be necessary or required by the Credit Bank to perfect or otherwise enable
the Credit Bank to exercise and enforce its rights in the personal property of
the Obligor encumbered for the benefit of the Credit Bank.

 

SECTION 3.5 Place and Manner of Payment; Computation of Interest. All payments
by the Obligor to the Credit Bank hereunder, including without limitation
reimbursement of Principal Drawings and Interest Drawings pursuant to Sections
2.7 hereof and reimbursement of Purchase Drawings pursuant to Sections 2.8
hereof, shall be made to the Credit Bank at its International Trade Services
Department, 201 Spear Street, Suite 200, San Francisco, CA 94105, in lawful
currency of the United States in immediately available funds not later than 1:00
p.m. (Pacific time) on the date due, without set-off, counterclaim or deduction
of any kind. In the event that the date specified for any such payment hereunder
is not a Business Day, such payment shall be made not later than the next
following Business Day. The Obligor shall pay interest on any such payment not
made on the due date, at the Credit Provider Rate, to the Business Day on which
such payment is made. Computations of interest hereunder shall be made by the
Credit Bank and the Obligor on the basis of actual days elapsed and a 360-day
year.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 4. CONDITIONS PRECEDENT TO ISSUANCE OF THE LETTER OF CREDIT.

 

SECTION 4.1 Documents to be Received. The Credit Bank’s obligation to issue the
Letter of Credit as set forth in Section 2.1 hereof is subject to the conditions
precedent that, on or prior to the Date of Issuance, the Credit Bank shall
receive the following documents, all in form and substance satisfactory to the
Credit Bank and its Special Counsel:

 

(a) a copy of the resolution or resolutions of Obligor, certified as of the date
of the delivery of the Bonds by an authorized officer of Obligor, authorizing,
among other things, the execution, delivery and performance by Obligor of this
Agreement and the Bond Documents to which Obligor is a party and authorizing
Obligor to obtain the issuance of the Letter of Credit and certified copies of
all other documents evidencing any other action of Obligor taken with respect
thereto;

 

(b) a certificate, signed by a duly authorized officer of Obligor, dated the
date of the delivery of the Bonds, to the effect that:

 

(i) The representations and agreements of Obligor contained in this Agreement
and each of the Bond Documents to which it is a party are true, complete and
correct in all material respects as of the Date of Issuance;

 

(ii) To such officer’s knowledge, the Obligor has complied with all agreements,
covenants and conditions to be complied with by the Obligor at or prior to the
Date of Issuance under this Agreement and each of the other Bond Documents to
which it is a party;

 

(iii) To such officer’s knowledge, no event affecting the Obligor has occurred
since the date of the Offering Memorandum which either makes untrue or incorrect
in any material respect, as of the Date of Issuance, the statements or
information contained in Offering Memorandum concerning the Obligor or is not
reflected in the Offering Memorandum but should be reflected therein in order to
make the statements and information therein concerning the Obligor not
misleading in any material respect;

 

(iv) The information concerning the Obligor, the Project and the Property
contained in the Offering Memorandum and the appendices thereto do not contain
any untrue statement of a material fact or omit to state any fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; and

 

(v) No Event of Default has occurred and is continuing, or would result from the
issuance of the Letter of Credit or the execution, delivery or performance of
this Agreement or any of the other Bond Documents to which the

 

-13-



--------------------------------------------------------------------------------

Obligor is a party, and no event has occurred and is continuing which would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both;

 

(c) a certificate of a duly authorized officer of Obligor certifying the names
and true signatures of the officers of Obligor authorized to sign this Agreement
and the Bond Documents to which Obligor is a party,

 

(d) evidence of the status of Obligor as a California corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of California and fully authorized to operate the Project and a copy of the
Articles of Incorporation, certified by the Secretary of State;

 

(e) a certified copy of the bylaws of Obligor;

 

(f) updated financial .statements and copies of the latest filed income tax
returns for Obligor;

 

(g) this Agreement, the Deed of Trust, the Security Agreement, the Environmental
Indemnity and all required UCC financing statements, in each case duly executed
or authorized and acknowledged, as appropriate, by each party thereto;

 

(h) an ALTA policy of title insurance, with such endorsements as the Credit Bank
may require, issued by a title insurer and in form and substance satisfactory to
the Credit Bank, in such amount as the Credit Bank shall require, insuring the
Credit Bank’s lien on the Property to be of first priority, subject only to such
exceptions as the Credit Bank shall approve in its discretion, with all costs
thereof to be paid by the Obligor;

 

(i) such tax service contract as the Credit Bank shall require for any real
property collateral required hereby, to remain in effect as long as such real
property secures any obligations of the Obligor to the Credit Bank as required
hereby, with the costs thereof to be paid by the Obligor; and

 

(j) all Bond Documents and all other documents, certificates, title policies,
construction contracts, plans and specifications, environmental reports,
opinions, approvals or filings with respect to the Bond Documents, this
Agreement or the transactions contemplated thereby or hereby as the Credit Bank
or its Special Counsel shall reasonably request, in form and substance
satisfactory to the Credit Bank.

 

-14-



--------------------------------------------------------------------------------

SECTION 4.2 Other Conditions Precedent to Issuance of the Letter of Credit. The
Credit Bank’s obligation to issue the Letter of Credit as set forth in Section
2.1 hereof shall be subject to the additional conditions precedent that on or
before the Date of Issuance:

 

(a) the Obligor shall pay to the Credit Bank in immediately available funds the
Letter of Credit Fee for the first quarterly period;

 

(b) no change shall have occurred in any law, regulation, ruling or other action
of the United States or the State of California or any political subdivision or
authority therein or thereof which, in the opinion of Special Counsel for the
Credit Bank would make it illegal or inadvisable for the Credit Bank to issue
the Letter of Credit as provided therein;

 

(c) there shall have been no material adverse change in the value, business,
financial condition, operations or prospects of the Obligor or the Obligor’s
real and personal property from that reflected in the financial statements
referred to in Section 7.5 hereof; and

 

(d) all legal requirements provided herein incident to such issuance shall be
met to the reasonable satisfaction of the Credit Bank and its Special Counsel.

 

ARTICLE 5. INDEMNIFICATION.

 

In addition to any other amounts payable by the Obligor under this Agreement,
the Obligor hereby agrees to release, protect, indemnify, pay and save the
Credit Bank and its officers, directors, employees, attorneys and agents (each,
an “indemnified person”) harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including without
limitation attorneys’ fees) which any indemnified person may, other than as a
result of its own gross negligence or willful misconduct or any default by the
Credit Bank under this Agreement, incur or be subject to as a consequence,
direct or indirect, of (i) the execution and delivery or transfer of, or payment
or failure to pay, under the Letter of Credit, (ii) any breach by any party
hereto of any representation or warranty, covenant, term or condition in, or the
occurrence of any default under, this Agreement or any of the other Bond
Documents, including without limitation all fees or expenses resulting from the
settlement or defense of any claims or liabilities arising as a result of any
such breach or default, (iii) the holding or owning by the Credit Bank or its
nominee of any Bond, (iv) the issuance, sale or delivery of the Bonds, (v) the
use of the proceeds of the Bonds or any Drawing, or (vi) involvement of any
indemnified person in any legal suit, investigation, proceeding, inquiry or
action as a consequence, direct or indirect, of the Credit Bank’s issuance of
the Letter of Credit, the Credit Bank’s holding or owning of any Bond, the
holding or owning of any Bond by the Credit Bank’s nominee, the Credit Bank’s
execution of this Agreement, or any other event or transaction contemplated by
any of the foregoing.

 

Promptly after receipt by an indemnified person of notice of the commencement of
any action in respect of which indemnity may be sought against the Obligor under
this Article 5, such indemnified person will notify the Obligor in writing

 

-15-



--------------------------------------------------------------------------------

of the commencement thereof, and, subject to the provisions hereinafter stated,
the Obligor may assume the defense of such action (including without limitation
the employment of counsel, who shall be satisfactory to the indemnified person,
but at the Obligor’s expense) insofar as such action shall relate to any alleged
liability in respect of which indemnification may be sought from the Obligor.

 

An indemnified person shall have the right to employ separate counsel in any
such action and to participate in the defense thereof, and the fees and expenses
of such counsel shall be at the expense of the Obligor.

 

ARTICLE 6. OBLIGATIONS ABSOLUTE.

 

To the fullest extent permitted by applicable law, the obligations of the
Obligor under this Agreement shall be unconditional and irrevocable, and shall
be paid or performed strictly in accordance with the terms of this Agreement
under all circumstances, including, without limitation, the following
circumstances:

 

(a) any lack of validity or enforceability of the Letter of Credit, this
Agreement or any of the other Bond Documents other than that arising from the
gross negligence or willful misconduct of the Credit Bank;

 

(b) any amendment or waiver of or any consent to depart from the terms of this
Agreement (other than the provisions of this Agreement specifically amended or
waived) or any of the other Bond Documents other than that arising from the
gross negligence or willful misconduct of the Credit Bank;

 

(c) the existence of any claim, set-off, defense or other right which the
Obligor may have at any time against the Trustee, any beneficiary or any
transferee of the Letter of Credit (or any Persons for whom the Trustee, any
such beneficiary or any such transferee may be acting), the Credit Bank or any
other Person, whether in connection with this Agreement, any of the other Bond
Documents or the transactions contemplated hereby or thereby or any unrelated
transaction, other than any of the foregoing arising from the gross negligence
or willful misconduct of the Credit Bank;

 

(d) any statement or any other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(e) any nonapplication or misapplication by the Trustee or otherwise of the
proceeds of any Drawing;

 

(f) payment by the Credit Bank under the Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of the Letter of
Credit, other than in the case of gross negligence or willful misconduct of the
Credit Bank;

 

-16-



--------------------------------------------------------------------------------

(g) the failure by the Credit Bank to honor any Drawing, under the Letter of
Credit or to make any payment demanded under the Letter, of Credit on the
grounds that the demand for such payment does not conform to the terms and
conditions of the Letter of Credit, other than in the case of gross negligence
or willful misconduct of the Credit Bank; or

 

(h) any other circumstances or happening similar to any of the foregoing.

 

ARTICLE 7. REPRESENTATIONS AND WARRANTIES OF THE OBLIGOR. To induce the Credit
Bank to enter into this Agreement and issue the Letter of Credit, the Obligor
makes the representations and warranties to the Credit Bank set forth in this
Article 7 on and as of the date hereof.

 

SECTION 7.1 Organization; Powers. Obligor is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of California,
and has the power and authority to carry on its business as presently conducted
including, without limitation, the operation of the Project, to own its assets
and to enter into and perform its obligations under the Bond Documents to which
it is a party.

 

SECTION 7.2 Corporate Authority of Obligor; Enforceability. The execution,
delivery and performance by Obligor of this Agreement have been duly authorized
by all necessary action of Obligor. This Agreement and the other Bond Documents
to which they are respectively parties constitute legal, valid and binding
obligations of the Obligor enforceable in accordance with their terms, except to
the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles which may limit the right to obtain
equitable remedies, and by provisions of applicable California law.

 

SECTION 7.3 Compliance with Laws and Contracts. The execution, delivery and
performance by Obligor of this Agreement and the other Bond Documents to which
it is a party do not and will not (a) violate any provision of any order, writ,
judgment, injunction, decree, determination or award as currently in effect to
which Obligor is subject, or of the Articles of Incorporation or By-laws of
Obligor or, to the best of Obligor’s knowledge, any law, rule or regulation to
which Obligor is subject; (b) result in a breach of, or constitute a default
under, the provisions of any material indenture, loan or credit agreement or any
other agreement, lease or instrument to which Obligor is or may be subject or by
which it, or its property, is bound; or (c) result in, or require, the creation
or imposition of any mortgage, deed of trust, assignment, pledge, lien, security
interest or other charge or encumbrance of any nature on or with respect to any
of the Property other than as provided herein or in the Security Agreement; and
Obligor is not in default under any such order, writ,

 

-17-



--------------------------------------------------------------------------------

judgment, injunction, decree, determination or award or any such indenture,
agreement, lease or instrument or any law, rule or regulation to which Obligor
is subject.

 

SECTION 7.4 Approvals. Obligor has obtained all authorizations, consents,
approvals, licenses, exemptions from, and made all filings or registrations
with, all commissions, boards, bureaus, agencies, instrumentalities, trustees,
holders of any indebtedness of Obligor or any other Person, domestic or foreign,
necessary to the valid execution, delivery and performance by Obligor of this
Agreement or by Obligor of the other Bond Documents to which Obligor is a party
which are capable of being obtained on or prior to the Date of Issuance, except
as such may be required under the state securities or Blue Sky laws in
connection with the distribution of any Bonds by the applicable Underwriter or
the applicable Remarketing Agent. Obligor is familiar with all conditions,
restrictions, reservations, whether or not of record, statutes, regulations and
ordinances affecting the Property, including, without limitation, all pollution
control, environmental protection, zoning and land use regulations, building
codes and all restrictions and requirements imposed by the Cities of Lathrop and
Chino, California, the Counties of San Joaquin and San Bernardino, California,
and all other governmental entities (collectively, the “Restrictions”), with
respect to the Property, the Project and the operation of the Project and the
existing and contemplated use of the Property. Obligor has obtained or will
timely obtain all permits, approvals, consents and other authorizations
necessary under the Restrictions for such construction and use. As of the date
hereof, Obligor is not aware of any violation or asserted violation of any
Restrictions concerning the Property or the existing or contemplated use
thereof, and further, Obligor is not aware of any action or proceeding pending
before any court or governmental agency with respect to the validity of any such
Restrictions or any of such authorizations or permits.

 

SECTION 7.5 Financial Statements. The audited financial statements of Obligor
for the fiscal year ended December 31, 2002, and the fiscal quarter ended
September 30, 2003, copies of which have heretofore been delivered to the Credit
Bank, were prepared in accordance with generally accepted accounting principles
consistently applied, are true, complete and correct in all material respects,
and fairly present the financial position of Obligor as of their respective
dates, and there have been no material adverse changes in the financial position
or operations of the Obligor since such financial statements were prepared.

 

SECTION 7.6 Litigation. To the best knowledge of Borrower there is no action,
suit, proceeding, inquiry or investigation at law or in equity or before or by
any court, public board or body pending against or affecting Obligor or any of
their respective properties, assets or operations (a) in which an unfavorable
decision, ruling or finding could have a materially adverse affect upon: (i) the
transactions contemplated by, or the validity of, this Agreement, any of the
other Bond Documents,

 

-18-



--------------------------------------------------------------------------------

or any agreement or instrument to which Obligor is a party and which is used or
contemplated for use in the consummation of the transactions contemplated by
this Agreement and the other Bond Documents, or (ii) Obligor’s respective
property, assets, operations or condition, financial or otherwise, or Obligor’s
ability to perform its obligations in respect of the Indenture or this
Agreement; or (b) which in any way contests the existence, organization or
powers of Obligor or the titles of the officers of Obligor to their respective
offices.

 

SECTION 7.7 Employee Benefit Plans. Obligor is in compliance in all material
respects with ERISA to the extent applicable to it and have received no notice
to the contrary from the PBGC or any other governmental entity or agency, and no
reportable event (as defined in ERISA) which could result in a material
accumulated deficiency under ERISA or a material liability to the PBGC has
occurred and is continuing.

 

SECTION 7.8 Defaults. No Event of Default or event which, with the passage of
time, the giving of notice or both, could become an Event of Default has
occurred and is continuing.

 

SECTION 7.9 Disclosure. The information contained in Appendix B to the Offering
Memorandum is true and correct in all material respects, and such information
does not contain any untrue statement of a material fact. There are no facts
that Obligor has failed to disclose to the Credit Bank that, individually or in
the aggregate, materially adversely affect, or so far as Obligor can foresee,
will materially adversely affect, the operations, affairs, properties, condition
(financial or otherwise) or prospects of Obligor or its ability to operate the
Project and perform its respective obligations under this Agreement and the
other Bond Documents to which it is a party.

 

SECTION 7.10 Reports. All reports and forms required to be filed with the
Internal Revenue Service by Obligor have been so filed.

 

SECTION 7.1l Utilities. All utility services necessary for operation of the
Project are either available within or at the boundaries of the Lathrop Property
or all necessary steps have been or shall be taken by Obligor to assure the
complete construction thereof, including, without limitation, all electrical and
telephone facilities, water supply, gas, and storm and sanitary sewer
facilities.

 

SECTION 7.12 Condemnation. No taking of the Property or any part thereof through
eminent domain, conveyance in lieu thereof, condemnation or similar proceeding
is pending or; to the Obligor’s knowledge, threatened by any governmental
agency.

 

SECTION 7.13 Roads. All roads necessary for the full utilization of the Project
for its intended purpose have been completed.

 

-19-



--------------------------------------------------------------------------------

SECTION 7.14 Brokers. Obligor has not dealt with any Person who is or may be
entitled to any finder’s fee, brokerage commission, loan commission or other sum
in connection with the issuance of the Letter of Credit pursuant to this
Agreement nor the entering into of this Agreement. Obligor hereby agrees to
indemnify and defend the Credit Bank and hold the Credit Bank harmless against
any and all loss, liability, cost or expense, including without limitation
reasonable attorneys’ fees, which the Credit Bank may suffer or sustain should
such warranty or representation prove inaccurate in whole or in part.

 

SECTION 7.15 Hazardous Materials. Obligor is not in violation of any
Environmental Law relating to environmental conditions on, under or about any
Property, including, but not limited to, soil and groundwater conditions.
Neither the Obligor, nor to the Obligor’s knowledge, any third party, has used,
generated, manufactured, refined, produced, processed, stored or disposed of on,
under or about the Property or transported to or from the Property any Hazardous
Materials except in compliance with applicable law, nor does the Obligor or
Guarantor intend to use the Property in the future for the purpose of
generating, manufacturing, refining, producing, storing, handling, transferring,
processing or transporting Hazardous Materials.

 

ARTICLE 8. AFFIRMATIVE COVENANTS OF THE OBLIGOR. Until the termination of this
Agreement and the payment in full to the Credit Bank of all amounts payable to
the Credit Bank hereunder, the Obligor hereby covenants and agrees that it will:

 

SECTION 8.1 Reduction in Outstanding Bonds. Open an interest-bearing deposit
account with the Credit Bank in Obligor’s name (the “Reimbursement Deposit
Account”), which deposit account is hereby pledged to the Credit Bank (and
Obligor hereby grants to the Credit Bank a security interest in such
Reimbursement Deposit Account) as security for Obligor’s performance of its
obligations under this Agreement and the Deed of Trust. Obligor shall cause to
be deposited into the Reimbursement Deposit Account quarterly, on each of the
following dates, the sums set forth in the following table, the cumulative
amount of which will be used to redeem Bonds annually, on the Interest Payment
Date (as defined in the Indenture) for January of each year, commencing with the
Interest Payment Date for January 2005, in an amount equal to the largest
integral multiple of the Authorized Denomination (as defined in the Indenture)
for the Bonds that can be paid with the amounts required to be deposited with
the Credit Bank during the twelve months prior to the applicable January
Interest Payment Date under this Section 8.1 (each such amount the “Annual
Redemption Amount”):

 

Date

--------------------------------------------------------------------------------

   Quarterly Deposit
Amount


--------------------------------------------------------------------------------

February 1, 2004, and the first day of each quarter thereafter through and
including January 1, 2005

   $ 38,750.01

February 1, 2005, and the first day of each quarter thereafter through and
including January 1, 2006

   $ 42,500.01

February 1, 2006, and the first day of each quarter thereafter through and
including January 1, 2007

   $ 45,000.00

February 1, 2007, and the first day of each quarter thereafter through and
including January 1, 2008

   $ 47,500.02

February 1, 2008, and the first day of each quarter thereafter through and
including January 1, 2009

   $ 51,250.02

 

-20-



--------------------------------------------------------------------------------

If the Letter of Credit is renewed for any period of five (5) years pursuant to
Section 2.9, the Obligor will cause to be deposited into the Reimbursement
Deposit Account quarterly, on the first day of each quarter, the sums specified
by the Credit Bank in its notice of renewal of the Letter of Credit, the
cumulative amount of which will be used to redeem Bonds annually on the January
Interest Payment Date in an amount equal to the applicable Annual Redemption
Amount for such January Interest Payment Date.

 

The Obligor shall take all actions required by the Indenture to effect each
annual partial redemption of the Bonds required by this Section 8.1. In
addition, the Credit Bank shall, and the Obligor hereby authorizes the Credit
Bank to, debit the Reimbursement Deposit Account and any other demand deposit
account of the Obligor with the Credit Bank designated by the Obligor in writing
for all payments of principal, interest and other amounts payable under this
Agreement as they become due. Should the funds in the Reimbursement Deposit
Account or any such other demand deposit account be insufficient to pay all such
sums when due for any reason whatsoever, the Obligor shall immediately remit to
the Credit Bank the full amount of such shortfall.

 

SECTION 8.2 Reporting Requirements. Furnish to the Credit Bank, on request,
notices of filing of all reports material to the Project and the Property that
the Obligor may be required to file with any governmental commission,
department, board, bureau or agency of the Federal, State or local government
relating to the transactions contemplated by the Indenture.

 

-21-



--------------------------------------------------------------------------------

SECTION 8.3 Notices.

 

(a) Give prompt written notice to the Credit Bank of (i) the known occurrence of
an Event of Default or an event which, with the passage of time, the giving of
notice or both, could become an Event of Default under this Agreement or any of
the other Bond Documents, and (ii) any known development, financial or
otherwise, which may be reasonably expected to adversely affect Obligor’s
business, properties, financial condition or ability to perform its respective
obligations under this Agreement or under any of the other Bond Documents, in
each case setting forth the details of, and the action Obligor proposes to take
with respect to, such event or development; and

 

(b) Give prompt written notice to the Credit Bank of any known pending action,
suit or proceeding that relates to (i) the operation or the condition (financial
or otherwise) of the Project or the Property in an uninsured amount in excess of
$50,000 or (ii) the ability of Obligor to repay any debt incurred under this
Agreement or the Indenture or questions the validity of any of the Bond
Documents.

 

SECTION 8.4 Payment of Taxes and Other Obligations. From time to time pay and
discharge, or cause to be paid and discharged, all taxes, payments in lieu of
taxes, service charges, assessments and other governmental charges that may be
imposed upon the Property, the Project or the revenues and income of the
Property or the Project, and pay and discharge all claims for labor, material
and supplies which if unpaid might become a lien or charge upon the Property or
the Project or the revenues or income of the Property or the Project or which
might impair the security of the Credit Bank or the use of any property or
Project revenues, income or other funds to reimburse Drawings on the Letter of
Credit, all to the end that the priority and security of the Credit Bank shall
be preserved; provided, however, that nothing in this Section 8.4 shall require
Obligor to make any such payment so long as it is contesting the validity
thereof in good faith and by appropriate proceedings and has established
adequate reserves with respect thereto.

 

SECTION 8.5 Preservation of Existence, etc. Preserve and maintain (i) its
existence as a corporation duly incorporated, validly existing and in good
standing under the laws of the State of California, and (ii) all of its rights,
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trade marks, tradenames and privileges material to the conduct of its
business and to the performance of its obligations under this Agreement and the
other Bond Documents to which it is a party, and not dissolve or commence any
proceedings to dissolve.

 

SECTION 8.6 Compliance with Laws, etc. Comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority,
noncompliance with which would, singly or in the aggregate, materially and
adversely affect its ability to renovate or operate the Project or the Property
or perform

 

-22-



--------------------------------------------------------------------------------

its respective obligations under this Agreement or any other Bond Documents to
which Obligor is a party, unless Obligor is contesting the same in good faith
and by appropriate proceedings that operate to stay the enforcement thereof.

 

SECTION 8.7 Inspection Rights. At any reasonable time and from time to time upon
three (3) days’ prior written notice, permit the Credit Bank or its agents or
representatives to (i) examine and make copies of Obligor’s books of account and
records relating to the Project and the Property and the transactions
contemplated by this Agreement, (ii) visit the Project and the Property and
examine its construction and operation, and (iii) discuss Obligor’s affairs,
finances and accounts with Obligor and its respective independent accountants;
provided, however, that notice shall not be required after the occurrence and
during the continuance of an Event of Default. In addition, the Credit Bank
shall have the right to conduct annual audits of Obligor’s accounts and
inventory at Obligor’s expense.

 

SECTION 8.8 Keeping of Records and Books of Account. Keep or cause to be kept
proper and current books and accounts (separate from all other records and
accounts) in which complete and accurate entries shall be made of all
transactions relating to the Project, the Property and the Revenues and other
funds provided for in the Indenture, and will prepare and furnish to the Credit
Bank the financial statements required under Section 8.15.

 

SECTION 8.9 Maintenance of Approvals, Filings and Registrations. At all times
maintain in effect and comply with all of the terms and conditions of all
consents, licenses, approvals and authorizations necessary or appropriate under
any applicable law or regulation (i) for the execution, delivery and performance
of this Agreement and the other Bond Documents to which Obligor is a party, and
(ii) to make this Agreement and each such other Bond Document its legal, valid,
binding and enforceable obligations, subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally, to general equitable principles that may limit the right to
obtain equitable remedies, and to provisions of applicable California law.

 

SECTION 8.10 Maintenance and Operation of the Project.

 

(a) Subject to applicable legal requirements and restrictions, and to the extent
permitted by law, operate or cause the operation of the Project in the manner
described in the Offering Memorandum.

 

(b) To the extent material to the transactions contemplated herein or in the
other Bond Documents, operate and maintain or cause the operation and
maintenance of the Project in accordance with all applicable governmental laws,
ordinances, approvals, rules, regulations and requirements, including, without
limitation, all zoning, sanitary, pollution and safety ordinances and laws and
such rules

 

-23-



--------------------------------------------------------------------------------

and regulations thereunder as may be binding upon Obligor. Obligor further
covenants and agrees that it will (i) maintain and operate, or cause to be
maintained and operated, all engines, boilers, pumps, machinery, apparatus,
fixtures, fittings and equipment of any kind located or placed in any building
or structure now or at any time hereafter constituting part of the Project, in
good repair, working order and condition, except such property or equipment as
Obligor no longer utilizes, and (ii) from time to time make or cause to be made
all necessary and proper replacements, repairs, renewals and improvements to the
Project so that the efficiency and value of the Project shall not be impaired.

 

SECTION 8.11 Insurance Required. Maintain, in accordance with the provisions
hereof, insurance on the Project and the Property with responsible and reputable
insurance companies and associations acceptable to the Credit Bank, including,
without limitation, public liability, property damage, hurricane, fire and
extended coverage insurance, title insurance, business and rental interruption
insurance (including without limitation interruption due to earthquake);
provided that such property damage, fire and extended coverage and earthquake
insurance and title insurance shall each be maintained in an amount not less
than the greater of the aggregate principal amount of the Bonds or the full
insurable replacement value of the Project and the Property (the term “full
insurable replacement value” as used herein shall mean the cost to repair or
replace the Project and the Property and any portion thereof with property of
like kind and quality, without deduction for depreciation). All such policies
shall name Obligor and the Credit Bank as insured parties, beneficiaries or loss
payees as their interest may appear. Each policy shall contain a provision to
the effect that the insurer shall not cancel or substantially modify the policy
provisions without first giving 30 days’ advance written notice thereof to the
Obligor and the Credit Bank. At least once during each 12-month period,
commencing on the Date of Issuance, the Obligor shall file with the Credit Bank
a certificate setting forth the policies of insurance maintained pursuant to
this Agreement, the names of the insurers and insured parties, the amounts of
such insurance and applicable deductibles, the risks covered thereby and the
expiration dates thereof.

 

-24-



--------------------------------------------------------------------------------

SECTION 8.12 ERISA. Promptly pay and discharge all obligations and liabilities
applicable to the Obligor arising under ERISA of a character which if unpaid or
unperformed might result in the imposition of a lien against any of their
respective properties or assets, and promptly notify the Credit Bank of (i) the
occurrence of any reportable event (as defined in ERISA) that might result in
the termination by the PBGC of any Plan or (ii) its receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor. The Obligor will notify the Credit Bank of its intention to
terminate or withdraw from any Plan, and will not terminate any such Plan or
withdraw therefrom unless the Obligor is in compliance with all of the terms and
conditions of this Agreement after giving effect to any liability to PBGC
resulting from such termination or withdrawal.

 

SECTION 8.13 Bond Proceeds; Additional Funds. Cause the proceeds of the Bonds to
be used for the purposes set forth in the Indenture, and make any necessary
deposit into the funds and accounts established under and referred to in the
Indenture.

 

SECTION 8.14 Further Assurances. Execute and deliver to the Credit Bank all such
documents and instruments, and do all such other acts and things, as may be
necessary or required by the Credit Bank to perfect or otherwise enable the
Credit Bank to exercise and enforce its rights under this Agreement and the
other Bond Documents executed for its benefit and to realize thereon, and the
Credit Bank may record and file and re-record and re-file all such documents and
instruments, at such time or times, in such manner and at such place or places,
as may be necessary or required by the Credit Bank to validate, preserve and
protect the position of the Credit Bank under this Agreement and such other Bond
Documents.

 

SECTION 8.15 Financial Reports. Cause to be delivered to the Credit Bank, at
Obligor’s sole cost and expense, (a) within 15 days after the end of each
calendar month, internally prepared quarterly agings of accounts receivable and
accounts payable and an inventory report, each in a form satisfactory to Credit
Bank in Credit Bank’s sole discretion; (b) within 30 days after the end of each
calendar month, internally-prepared financial statements for Obligor, to include
balance sheets, statements of income and statements of cash flow, together with
separate statements for each division or subsidiary of Obligor and a covenant
compliance certificate, all in a form satisfactory to Credit Bank in Credit
Bank’s sole discretion; (c) within 120 days after the end of each fiscal year,
annual audited financial statements of Obligor, to include balance sheets,
statements of income and statements of cash flow, prepared by an independent
certified public accountant selected by Obligor and acceptable to the Credit
Bank; and (d) from time to time at Credit Bank’s request, such additional
financial information relating to Obligor as the Credit Bank may request.

 

-25-



--------------------------------------------------------------------------------

SECTION 8.16 Other Information. Cause to be delivered to the Credit Bank such
other information as the Credit Bank may reasonably request from time to time.

 

SECTION 8.17 Financial Covenants. So long as the Letter of Credit remains
outstanding or any amounts remain due from Obligor to the Credit Bank under this
Agreement or any Bond Document, Obligor shall, unless the Credit Bank otherwise
consents in writing, maintain and perform each of the following financial ratios
and covenants, which shall be monitored on a monthly basis, except as noted
below:

 

(a) Maintain Effective Tangible Net Worth of not less than $9,300,000.

 

(b) Maintain a ratio of Debt to Effective Tangible Net Worth of not more than
2.0 to 1.0.

 

(c) Maintain a Cash Flow Coverage Ratio of not less than (i) 1.06 to 1.00 as of
the Date of Issuance until December 31, 2004, and (ii) 1.25 to 1.0 thereafter.

 

(d) Maintain a Quick Ratio of not less than 0.5 0 to 1.00.

 

SECTION 8.18 Place of Business. Maintain the Obligor’s same place of business or
chief executive office or residence as set forth in Section 14.5 hereof, and not
relocate said address without giving the Credit Bank thirty (30) days prior
written notice.

 

SECTION 8.19 Hazardous Materials.

 

(a) Promptly conduct all investigations, testing and other actions necessary to
clean up and remove all Hazardous Materials on or affecting the Property in
accordance with applicable Environmental Law.

 

(b) Defend, indemnify and hold harmless the Credit Bank, its employees, agents,
officers, shareholders and directors from and against any and all claims,
damages, fines, expenses, liabilities, or causes of action of whatever kind,
including, without limitation, consultant fees, legal expenses and reasonable
attorneys’ fees, suffered by any of them as a direct or indirect result of any
actual or asserted within violation of any Environmental Law.

 

(c) Permit the Credit Bank (which shall have no obligation to do so), upon ten
(10) days notice to the Obligor (except in any emergency), to enter on the
Property or take such other actions as it deems appropriate to inspect, test
for, clean up, remove or minimize the impact of any Hazardous Materials upon the
Credit Bank’s receipt of any notice from any source asserting the existence of
any Hazardous

 

-26-



--------------------------------------------------------------------------------

Materials in violation of any Environmental Law. All costs and expenses so
incurred by the Credit Bank, including without limitation consultant fees, legal
expenses and reasonable attorneys’ fees, shall be payable by the Obligor upon
demand.

 

(d) The provisions of this section shall survive the repayment of any
indebtedness owing from the Obligor to the Credit Bank, the satisfaction of all
other obligations of the Obligor to the Credit Bank, the cancellation of the
Letter of Credit, the discharge or termination by the Credit Bank of any lien or
security interest from the Obligor, and the foreclosure of or exercise of rights
as to any collateral given to the Credit Bank.

 

ARTICLE 9. NEGATIVE COVENANTS OF THE OBLIGOR. Until the termination of this
Agreement and the payment in full to the Credit Bank of all amounts payable to
the Credit Bank hereunder, the Obligor hereby covenants and agrees that, without
the prior written consent of the Credit Bank, the Obligor will not, directly or
indirectly:

 

SECTION 9.1 Additional Indebtedness. Issue any other obligations payable, with
respect to principal or interest, from the revenues of the Project which have,
or purport to have, any lien upon the revenues of such Project superior to or on
a parity with the lien of the Credit Bank and the Trustee for the Bonds;
provided, however, that nothing in this covenant shall prevent the Obligor from
issuing and selling pursuant to law refunding bonds or other refunding
obligations payable from and having a first lien upon the revenues of the
Project if such refunding bonds or other refunding obligations are issued for
the purpose of, and are sufficient for the purpose of, prepaying all of the
Bonds authorized by the Indenture and then outstanding.

 

SECTION 9.2 Limitation on Encumbrances. Create, assume or suffer to exist any
security interest, encumbrance, lien or charge of any kind (including without
limitation the charge upon property purchased under conditional sales or other
title retention agreements) (a “security interest”) upon any of the Obligor’s
property or assets other than (i) deeds of trust on the Property for the benefit
of the Credit Bank or (ii) security interests, encumbrances or liens encumbering
property of the Obligor for the benefit of the Credit Bank or (iii) liens or
encumbrances existing on the date of this Agreement and approved by the Credit
Bank.

 

SECTION 9.3 Amendments. Amend, modify, terminate or waive, or permit the
amendment, modification, termination or waiver of (or consent to, or permit or
suffer to occur any action or omission which results in, or is equivalent to, an
amendment, modification, termination or waiver of) any of the Bond Documents or
the resolutions adopted by the Obligor authorizing the delivery of the
agreements to be entered into by the Obligor relating to the issuance of the
Letter of Credit or the Bonds.

 

-27-



--------------------------------------------------------------------------------

SECTION 9.4 Offering Memorandum. Make any changes that relate to the Credit Bank
in any revision or amendment of any Offering Memorandum.

 

SECTION 9.5 Prohibited Uses. Use any of the properties financed or refinanced
out of any proceeds of any Bonds, or suffer or permit any such properties to be
used, in any manner, or take any action or omit to take any action, which would
violate the Indenture.

 

SECTION 9.6 Prohibition on Sale of Assets, Change of Business Structure, Merger,
Consolidation, etc. Sell, lease, assign, transfer or otherwise dispose of any of
Obligor property or assets, whether now owned or acquired in the future, except
(i) obsolete or worn out property or equipment no longer necessary in the
ordinary course of Obligor’s business, or (ii) property disposed of in the
ordinary course of Obligor’s business for adequate consideration; change its
name, business structure, corporate identity or structure, or add any new
fictitious name; make any change in Obligor’s financial structure or in any of
its business objects, purposes, or operations which would adversely affect the
ability of Obligor to pay its obligations; consolidate with or merge into any
other entity; acquire any other entity or all or substantially all of the
properties or assets of any other Person; enter into any reorganization or
recapitalization or reclassify Obligor’s stock; or enter into any sale-leaseback
transaction.

 

SECTION 9.7 Guaranties. Guaranty or otherwise, directly or indirectly, in any
way be or become responsible for obligations of any other Person, whether by
agreement to purchase the indebtedness of any other Person, agreement for the
furnishing of funds to any other Person through the furnishing of goods,
supplies or services, by way of stock purchase, capital contribution, advance or
loan, for the purpose of paying and discharging (or causing payment or discharge
of) the indebtedness of any other Person, or otherwise, except for the
endorsement of negotiable instruments by the Obligor in the ordinary course of
business for deposit or collection.

 

SECTION 9.8 Loans, Advances. Make any loans, advances or extensions of credit to
any Person, except in the ordinary course of the Obligor’s business.

 

SECTION 9.9 Unusual Transactions. Enter into any transaction not in the usual
course of the Obligor’s business.

 

SECTION 9.10 Other Debt. Incur any debt outside the ordinary course of the
Obligor’s business.

 

-28-



--------------------------------------------------------------------------------

SECTION 9.11 Dividends. Declare or pay dividends or make any other distributions
to the Obligor’s shareholders without Credit Bank’s prior written approval.

 

SECTION 9.12 Capital Expenditures. Make capital expenditures without Credit
Bank’s prior written consent.

 

ARTICLE 10. FUND DISBURSEMENTS.

 

SECTION 10.1 Conditions to Disbursement. Prior to the Credit Bank approving
disbursements from the Disbursement Fund created under the Indenture, the
following conditions shall have been satisfied:

 

(a) the Credit Bank shall have received a duly executed and acknowledged Deed of
Trust from the Obligor encumbering the Property;

 

(b) No default shall exist under this Agreement or any of the other Bond
Documents.

 

(c) The Credit Bank shall have received a disbursement request, the form of
which is attached as Exhibit B hereto (the ‘Disbursement Request”).

 

(d) The representations and warranties of the Obligor made in Article 7 hereof
shall be true and correct in all material respects on and as of the date of the
disbursement with the same effect as if made on such date.

 

SECTION 10.2 Intentionally Omitted.

 

ARTICLE 11. DEFAULT AND REMEDIES.

 

SECTION 11.1 Events of Default. Each of the following events shall, at the
option of the Credit Bank, constitute an “Event of Default” under this
Agreement:

 

(a) the occurrence of any event that constitutes an “Event of Default” under the
Indenture, the Deed of Trust or the Security Agreement; or

 

(b) the failure of the Obligor to pay any amount payable hereunder within three
(3) Business Days following the due date of such amount; or

 

(c) the failure of the Obligor to perform or observe any other term, covenant or
agreement contained in this Agreement, the Deed of Trust or the Security
Agreement, provided that the failure of the Obligor to perform such covenants
(other than as provided in subsections (a) and (b) of this Section 11.1 hereof)
shall not be deemed an Event of Default if the Obligor is diligently proceeding
to cure such

 

-29-



--------------------------------------------------------------------------------

nonperformance; provided, however, that such cure shall have been achieved, in
any event, no later than sixty (60) days after written notice given to the.
Obligor by the Credit Bank; or

 

(d) any warranty, representation or other written statement made by or on behalf
of the Obligor contained in this Agreement, or in any other Bond Document or in
any instrument furnished in compliance with or in reference to any of the
foregoing, is false or misleading in any material respect on any date as of
which made, and such falsity or misleading statement materially and adversely
affects the Project, the Property, the Obligor or the Obligor’s ability to
perform its obligations under this Agreement or any of the other Bond Documents
to which the Obligor is a party; or

 

(e) The Obligor makes an assignment for the benefit of creditors, files a
petition in bankruptcy, is unable generally to pay its debts as they come due,
is adjudicated insolvent or bankrupt, or there is entered any order or decree
granting relief in any involuntary case commenced against the Obligor under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or if the Obligor petitions or applies to any tribunal for any receiver,
trustee, liquidator, assignee, custodian, sequestrator or other similar official
for the Obligor or for any substantial part of its properties, or the Obligor
commences any proceeding in a court of law for a reorganization, readjustment of
debt, dissolution, liquidation or other similar procedure under the law or
statutes of any jurisdiction, whether now or hereafter in effect, or if there is
commenced against the Obligor any such proceeding in a court of law which
remains undismissed or is not otherwise discharged, vacated or stayed, or for
which jurisdiction has not been relinquished, within sixty (60) days after
commencement; or

 

(f) The Obligor, by any act, indicates its consent to, approval of, or
acquiescence in any such proceeding in a court of law, or to an order for relief
in an involuntary case commenced against the Obligor under any such law, or to
the appointment of any receiver, trustee, liquidator, assignee, custodian,
sequestrator or other similar official for the Obligor, or if the Obligor
suffers any such receivership, trusteeship, liquidation, assignment,
custodianship, sequestration or other similar procedure to continue undischarged
for a period of sixty (60) days after commencement, or if the Obligor takes any
action for the purposes of effecting the foregoing; or

 

(g) any material provision of this Agreement or of any of the Bond Documents
shall cease to be valid and binding on the Obligor, or the Obligor or any
governmental authority shall contest any such provision, or the Obligor, or any
agent or trustee acting on behalf of the Obligor, shall deny that it has any or
further liability under this Agreement or any of the Bond Documents; or

 

-30-



--------------------------------------------------------------------------------

(h) final judgment for the payment of money in excess of an aggregate of
$100,000 not fully covered by insurance shall be rendered against the Obligor
and the same shall remain undischarged for a period of thirty (30) consecutive
days during which execution shall not be effectively stayed or for the payment
of which a surety bond or other adequate security has not been obtained in the
judgment of the Credit Bank; or

 

(i) any reportable event (as defined in ERISA) which the Credit Bank determines
in good faith constitutes grounds for the termination of any Plan of Obligor or
for the appointment by the appropriate United States District Court of a trustee
to administer or liquidate any such Plan, shall have occurred and be continuing
thirty (30) days after the Credit Bank has given written notice of such event to
the Obligor; or any such Plan shall be terminated; or a trustee shall be
appointed by the appropriate United States District Court to administer any such
Plan; or the PBGC shall institute proceedings to administer or terminate any
such Plan; and in any such event the aggregate amount of vested unfunded
liabilities under such Plan shall exceed (either singly or in the aggregate in
the case of any such liability arising under more than one such Plan) five
percent (5%) of the total assets of Obligor; or

 

(j) the failure of any Pledged Bonds (as defined in the Indenture) to be
remarketed within 120 days of the date of a Purchase Drawing under the Letter of
Credit (except where such failure is a result of a change in the Credit Bank’s
rating or a material adverse change in the financial condition of the Credit
Bank); or

 

(k) the sale, lease or other transfer of all or substantially all of the assets
of the Obligor; or

 

(1) any default or event of default (subject to any applicable cure periods)
under and as defined in any other obligation of Obligor to the Credit Bank; or

 

(m) any loss, theft, substantial damage or destruction to or of any of the
Collateral (as defined in the Security Agreement); or

 

(n) Credit Bank deems the margin of Collateral (as defined in the Security
Agreement) insufficient or insecure, in good faith believing that the prospect
of payment of the Indebtedness (as defined in the Security Agreement) or
performance of the Security Agreement is impaired or shall fear deterioration,
removal, or waste of Collateral (as defined in the Security Agreement).

 

SECTION 11.2 Remedies. Upon the occurrence of an Event of Default under Section
11.1(e) or 11.1 (f), all amounts payable by the Obligor under this Agreement,
together with cash collateral in an amount equal to the aggregate outstanding
but undrawn amount of the Letter of Credit, shall become due and payable, in
each case automatically and immediately without any presentment,

 

-31-



--------------------------------------------------------------------------------

demand, protest or other notice or formality of any kind (all of which are
expressly waived). Upon the occurrence of an Event of Default (other than
pursuant to Section 11.1(e) or 11 (f)) the Credit Bank may, by notice to the
Obligor, declare all amounts payable by the Obligor under this Agreement,
together with cash collateral in an amount equal to the aggregate outstanding
but undrawn amount of the Letter of Credit, to be immediately due and payable
(and the same shall upon such notice become immediately due and payable), in
each case without any presentment, demand, protest or other notice or formality
of any kind. Upon any such occurrence, the Credit Bank may, in addition, (a)
require that the Obligor deliver to the Credit Bank cash collateral in an amount
equal to the aggregate outstanding but undrawn amount of the Letter of Credit,
or (b) exercise all of its rights and remedies under any other Bond Document
including, without limitation, giving notice to the Trustee that there has been
an Event of Default under this Agreement and directing the Trustee to accelerate
the Bonds pursuant to Section 8.01(c) of the Indenture, or applicable law, or
(c) exercise all or any combination of the remedies provided for in this Section
11.2.

 

ARTICLE 12. CONTINUING OBLIGATION.

 

This Agreement is a continuing obligation of the Obligor and shall, until the
later of the Expiration Date or the date upon which all amounts due and owing to
the Credit Bank hereunder have been fully and finally paid, be binding upon the
Obligor, its successors and assigns, and inure to the benefit of and be
enforceable by the Credit Bank and its successors, transferees and assigns;
provided, however, that the Obligor may not assign all or any part of this
Agreement without the prior written consent of the Credit Bank.

 

ARTICLE 13. LIMITED LIABILITY OF THE CREDIT BANK.

 

The Obligor hereby assumes all risks of the acts, omissions or misuse of the
Letter of Credit by the Trustee or any successor thereto. Neither the Credit
Bank nor any of its officers, directors or agents shall be liable or responsible
for: (a) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of, or the making of a Drawing under, the Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (b) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(c) failure of any Trustee to comply fully with the conditions required in order
to effect a Drawing; (d) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; (e) any loss or delay in the transmission or otherwise of any Bond,
document or draft required in order to make a Drawing; or (f) any consequences
arising from causes beyond the control of the Credit Bank; provided, however,
that the Obligor shall have a claim

 

-32-



--------------------------------------------------------------------------------

against the Credit Bank, and the Credit Bank shall be liable to the Obligor, to
the extent, but only to the extent, of any direct, as opposed to consequential,
damages suffered by the Obligor that the Obligor proves were proximately caused
by (i) the Credit Bank’s willful misconduct or gross negligence in determining
whether documents presented under the Letter of Credit comply with the terms of
the Letter of Credit or (ii) the Credit Bank’s willful failure to pay under the
Letter of Credit after the applicable Trustee’s presentation to it of a draft
and certificate strictly complying with the terms and conditions of the Letter
of Credit. None of the above shall affect, impair or prevent the vesting of any
of the Credit Bank’s rights or powers hereunder.

 

In furtherance and extension, and not in limitation, of the specific provisions
hereinabove set forth, any action taken or omitted by the Credit Bank under or
in connection with the Letter of Credit or any of the related Bond Documents or
other documents, if taken or omitted in good faith, shall be binding upon the
Obligor and shall not put the Credit Bank under any resulting liability to the
Obligor.

 

ARTICLE 14. MISCELLANEOUS.

 

SECTION 14.1 Amendments, Nonwaiver and Remedies. This Agreement may be amended
only upon the written agreement of the Obligor and the Credit Bank, and the
Obligor may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Obligor shall first obtain the
written consent of the Credit Bank. No course of dealing between the Obligor and
the Credit Bank, nor any delay in exercising any rights hereunder, shall operate
as a waiver of any rights of the Credit Bank hereunder. No single or partial
exercise of any right under this Agreement shall preclude any other further
exercise of such right or the exercise of any other right. The Credit Bank may
remedy any default by the Obligor hereunder or with respect to any other Person
in a reasonable manner without waiving the default remedied and without waiving
any other prior or subsequent default by the Obligor. The remedies provided in
this Agreement are cumulative and not exclusive of any remedies provided by law.

 

SECTION 14.2 Survival of Covenants, Representations and Warranties. All
agreements, representations and warranties of the Obligor contained in this
Agreement and in any of the Bond Documents delivered pursuant hereto shall
survive the execution and delivery of this Agreement and the issuance of the
Letter of Credit hereunder, and the agreements contained in Article 5 and
Section 14.3 hereof shall survive payment of the Bonds, the reimbursement to the
Credit Bank of any payments or disbursements under the Letter of Credit, the
cancellation of the Letter of Credit and the termination of this Agreement.

 

SECTION 14.3 Expenses. Whether or not the transactions contemplated by this
Agreement are consummated or the Letter of Credit is issued, the Obligor agrees
to pay on demand all reasonable costs and expenses of the Credit Bank

 

-33-



--------------------------------------------------------------------------------

including, without limitation, the fees and expenses of any appraisers, any
environmental auditors and Special Counsel in connection with the preparation,
issuance or delivery, as the case may be, of the Letter of Credit, this
Agreement, the other Bond Documents and any other documents which may be
delivered in connection with any of the foregoing. In addition, the Obligor
agrees to pay on demand all costs and expenses of the Credit Bank (including
without limitation reasonable counsel fees and expenses) in connection with (i)
the filing, recording, administration, transfer, amendment, maintenance, renewal
or cancellation of the Letter of Credit, this Agreement or the other Bond
Documents, (ii) any payment by the Credit Bank under the Letter of Credit, or
(iii) any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of the
Letter of Credit, this Agreement, any other Bond Document, and any other
documents which may be delivered in connection with any of the foregoing
agreements. In addition, the Obligor agrees to pay promptly all costs and
expenses of the Credit Bank for (i) any and all amounts which the Credit Bank
has paid relating to the Credit Bank’s curing of any Event of Default under this
Agreement or any of the other Bond Documents, (ii) any audit of Borrower’s
accounts or inventory from time to time, (iii) the enforcement of this Agreement
or any of the other Bond Documents, or (iv) any action or proceeding relating to
a court order, injunction or other process or decree restraining or seeking to
restrain the Credit Bank from paying any amount under the Letter of Credit on
the presentation of drafts and other documents in connection with the same. The
Obligor agrees to save the Credit Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omitting to
pay any taxes and fees to the extent the Obligor is obligated to pay the same
under this Section 14.3.

 

SECTION 14.4 Waiver of Right of Set-off and Limitation on Credit Bank
Collateral.

 

(a) Upon the occurrence and during the continuance of any Event of Default, the
Credit Bank is hereby authorized at any time and from time to time, without
notice to the Obligor (any such notice being expressly waived by the Obligor)
and to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Credit Bank to or for the
credit of the account of the Obligor against any and all of the obligations of
the Obligor now or hereafter existing under this Agreement, irrespective of
whether or not the Credit Bank shall have made any demand hereunder.

 

(b) The Credit Bank agrees promptly to notify the Obligor after any such set-off
and application; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Credit Bank
under

 

-34-



--------------------------------------------------------------------------------

this Section 14.4 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Credit Bank may have.

 

SECTION 14.5 Notices. All notices, requests and other communications hereunder
shall be in written form (which may include, without limitation, bank wire,
telegram, facsimile, telex or similar writing) and shall be given to the party
to whom addressed, at its address, facsimile or telex number set forth below, or
such other address, facsimile or telex number as such party may hereafter
specify for the purpose by notice to the other parties listed below. Each such
notice, request or communication shall be effective (i) if given by telex,
facsimile or other electronic means, when such communication is transmitted to
the address specified below and the appropriate answer back is received, (ii) if
given by mail, three (3) days after such communication is deposited in the
United States mail with postage prepaid by registered or certified mail, return
receipt requested, addressed as aforesaid or (iii) if given by any other means,
when delivered at the address specified below. All notices given by telex,
facsimile or other electronic means shall be confirmed in writing as promptly as
practicable.

 

-35-



--------------------------------------------------------------------------------

If to the Obligor:

 

Provena Foods Inc.

5010 Eucalyptus Avenue

Chino, California 91710

Attention:       Thomas J. Mulroney, Chief Financial Officer

Telephone:      (909) 627-1082

Facsimile:       (909) 627-7315

 

with a copy to counsel:

 

Procopio, Cory, Hargreaves & Savitch LLP

530 B Street, Suite 2100

San Diego, California 92101-4469

Attention:       Raymond G. Wright

Telephone:      (619) 515-3248

Facsimile:       (619) 235-0398

 

If to the Credit Bank:

 

Comerica Bank

333 West Santa Clara Street, MC 4884

San Jose, California 95113

Attention:       Stephen Moore

Telephone:      (408) 556-5369

Facsimile:       (408) 556-5290

 

with a copy to counsel:

 

Sheppard, Mullin, Richter & Hampton LLP

Four Embarcadero Center, 17th Floor

San Francisco, CA 94111

Attention:       William R. Wyatt

Telephone:      (415) 774-3286

Facsimile:       (415) 434-3947

 

SECTION 14.6 Participation. The Credit Bank may at any time arrange for other
banking institutions of the Credit Bank’s choosing (“Participants”) to
participate in all or any portion of the Credit Bank’s obligations under the
Letter of Credit, of the obligations of the Obligor relating to the Letter of
Credit evidenced hereby and by any Bonds which may be held by the Credit Bank or
its nominee (“Participations”). Without in any way limiting the rights of
Participants hereunder, the Obligor agrees that Participants shall be entitled
to (i) receive copies of all documents furnished to the Credit Bank pursuant to
Sections 8.3 and 8.15 hereof (at

 

-36-



--------------------------------------------------------------------------------

such addresses as the Credit Bank shall designate from time to time to the
Obligor) and (ii) receive the benefits of Sections 3.2 and 3.3 hereof to the
extent of their respective Participations. Notwithstanding the Credit Bank’s
granting of any Participations, the Obligor shall have the right to continue
dealing solely with the Credit Bank and agents of the Credit Bank which have
been appointed in writing (as to the appointment of which the Obligor has
received written notice). No Participant shall enter into any reimbursement or
other similar agreement with the Obligor with respect to the Letter of Credit,
this Agreement or any of the Bonds.

 

SECTION 14.7 Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to the Credit Bank, the determination of such
satisfaction shall be made by the Credit Bank in its sole and exclusive judgment
exercised in good faith.

 

SECTION 14.8 Uniform Customs and Practices. This Agreement and the Letter of
Credit shall be subject to the Uniform Customs and Practice (a copy of which is
available upon request), and, in the event any provision of the Uniform Customs
and Practice is or is construed to vary from or be in conflict with any
provision of the California Uniform Commercial Code, as from time to time
amended and in force (the “Commercial Code”), the Uniform Customs and Practice
shall prevail. In addition to other rights of the Credit Bank hereunder or under
any application for a Letter of Credit, any action, inaction or omission taken
or suffered by the Credit Bank, or by any of its correspondents, under or in
connection with the Letter of Credit or any related instruments, documents or
property, if in good faith and in conformity with such foreign or domestic laws,
regulation or customs as the Credit Bank or any of its correspondents may deem
to be applicable thereto, shall be binding upon the Obligor and shall not place
the Credit Bank or any of its correspondents under any liability to the Obligor.

 

SECTION 14.9 Governing Law. This Agreement and (subject to the provisions of
Section 14.8) the Letter of Credit shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of California, without giving effect to conflicts of law principles. The parties
hereby waive, to the fullest extent permitted by law, any rights they may have
to a jury trial.

 

SECTION 14.10 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, and it shall
not be necessary in making proof of this Agreement to produce or account for
more than one such counterpart.

 

SECTION 14.11 Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or

 

-37-



--------------------------------------------------------------------------------

nonauthorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

PROVENA FOODS, INC.,

a California corporation

By:

  /s/    THOMAS J. MULRONEY            

--------------------------------------------------------------------------------

Name:

  Thomas J. Mulroney

Title:

  VICE – PRESIDENT

 

COMERICA BANK

By:

  /s/    STEPHEN MOORE            

--------------------------------------------------------------------------------

Name:

  STEPHEN MOORE

Title:

  VICE PRESIDENT

 

-38-